

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS
AMENDED, OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE  SECURITIES ACT OF 1933 ACT AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS.
 


WARRANT AGREEMENT


To Purchase Shares of Series A Preferred Stock of


Plures Technologies, Inc., a Delaware corporation


Dated as of May __, 2013 (the “Effective Date”)


WHEREAS, Plures Technologies, Inc., a Delaware corporation (the “Company”), has
entered into that certainLoan and Security Agreement of even date herewith (as
the same has been and may from time to time be further amended, modified or
supplemented in accordance with its terms, the “Loan Agreement”) by and between
the Company and Hercules Technology Growth Capital, Inc. a Maryland
corporation(the “Warrantholder”), pursuant to which the Lender has established
atermloan in favor of the Company in the original principal amount of up to
$3,000,000.00;


WHEREAS, the Company desires to grant to Warrantholder, in consideration for,
among other things, the financial accommodations provided for in the Loan
Agreement, the right to purchase shares of its Series A Preferred Stock (as
defined below) subject  and pursuant to the terms and conditions of this Warrant
Agreement (this “Agreement”);
 
NOW, THEREFORE, in consideration of the Warrantholder executing and delivering
the Loan Agreement and providing the financial accommodations contemplated
therein, and in consideration of the mutual covenants and agreements contained
herein, the Company and Warrantholder agree as follows:
 
SECTION 1.  DEFINITIONS
 
          As used herein, the following terms shall have the following meanings:
 
“Act” means the Securities Exchange Act of 1933, as amended.
 
“Applicable Percentage” shall mean three and one-half percent (3.5%) of the
outstanding stock of the Company on a Fully-Diluted Basis; provided that on each
exercise of this Warrant, the Applicable Percentage shall be reduced by the
percentage of the outstanding shares of Series A Preferred Stock, on a Fully
Diluted Basis, which are issued as a result of such exercise.
 
“Charter” means the Company’s Amended and Restated Certificate of Incorporation,
as may be amended and/or restated from time to time.
 
“Common Stock” means the Company’s common stock, $0.001 par value per share;
 
“Exercise Price” shall have the meaning ascribed to such term in Section 2
hereof.
 
“Fully Diluted Basis” means all shares of stock of the Company outstanding and
any shares of stock issuable upon exercise or conversion of stock options,
convertible debt or securities (including without limitation this Warrants),
whether such right is exercisable or convertible immediately or only after the
passage of time.
 
 
1

--------------------------------------------------------------------------------

 
“Initial Public Offering” means the initial underwritten  public offering of the
Common Stock pursuant to a registration statement under the Act, which public
offering has been declared effective by the Securities and Exchange Commission
(“SEC”).
 
“Merger Event” means a merger or consolidation involving the Company in which
the Company is not the surviving entity, or in which the outstanding shares of
the Company’s capital stock are otherwise converted into or exchanged for shares
of capital of another entity.
 
“Preferred Stock” meansthe Series A Preferred Stock.
 
“Purchase Price” means, with respect to any exercise of this Agreement, an
amount equal to the Exercise Price as of the relevant time multiplied by the
number of shares of Series A Preferred Stock requested to be exercised under
this Agreement pursuant to such exercise.
 
“Series A Preferred Stock” means the Series A Preferred Stock, par value $0.001
per share, of the Company and any other stock into or for which the Series
APreferred Stock may be converted or exchanged, and upon and after the
occurrence of an event which results in the automatic or voluntary conversion,
redemption or retirement of all (but not less than all) of the outstanding
shares of such Series A Preferred Stock, including, without limitation, the
consummation of an Initial Public Offering of the Common Stock in which such a
conversion occurs, then from and after the date upon which such outstanding
shares are so converted, redeemed or retired, “Series A Preferred Stock” shall
mean such Common Stock.
 
“Investors’ Rights Agreement” shall mean the Investors’ Rights Agreement dated
as of  August 10, 2011, as amended, by and among CMSF Corp., and the
stockholders listed on Schedule A therein.
 
SECTION 2.    GRANT OF THE RIFHT TO PURCHASE PREFERRED STOCK

 
For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, that
number of duly authorized, validly issued, fully paid and non-assessable shares
(such number subject to adjustment as set forth herein) of Series A Preferred
Stock representing the Warrantholder’s Applicable Percentageat a purchase price
of $0.01 per share (the “Exercise Price”).  The number and Exercise Price of
such shares are subject to adjustment as provided in Section 10.
 
SECTION   3.
  TERM OF THE AGREEMENT.

 
Except as otherwise provided for herein, the term of this Agreement and the
right to purchase Series A Preferred Stockgranted to the Warrantholder pursuant
to this Agreement (the “Warrant”), shall commence on the Effective Date and
shall be exercisable for a period ending seven (7) years from the Effective
Date.
 
SECTION 4.  
  EXERCISE OF THE PURCHASE RIGHTS.

 
(a)    Exercise.  The purchase rights set forth in this Agreement are
exercisable by the Warrantholder, in whole or in part, at any time, or from time
to time, prior to the expiration of the term set forth in Section 3 of this
Agreement, by tendering to the Company at its principal office a notice of
exercise in the form attached hereto as Exhibit I (the “Notice of Exercise”),
duly completed and executed.  Promptly upon receipt of the Notice of Exercise
and the payment of the Purchase Price in accordance with the terms set forth
below, and in no event later than three (3) days thereafter, the Company shall
issue to the Warrantholder a certificate for the number of shares of Series A
Preferred Stock purchased and shall execute the acknowledgment of exercise in
the form attached hereto as Exhibit II (the "Acknowledgment of Exercise")
indicating the number of shares which remain subject to future purchases, if
any.
 
 
2

--------------------------------------------------------------------------------

 
The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of this Agreement for
shares of Series A Preferred Stock to be exercised under this Agreement and, if
applicable, an amended Agreement representing the remaining number of shares
purchasable hereunder, as determined below (“Net Issuance”).  If the
Warrantholder elects the Net Issuance method, the Company will issue Series A
Preferred Stock in accordance with the following formula:
 
X = Y(A-B)
A


 
Where:
X =
the number of shares of Series A Preferred Stock to be issued to the
Warrantholder pursuant to the Net Issuance.

 
 
Y =
the number of shares of Series A Preferred Stock requested to be exercised under
this Agreement.

 
 
A =
the fair market value of one (1) share of Series A Preferred Stock at the time
of issuance of such shares of Preferred Stock.

 
B =           the Exercise Price.
 
For purposes of the above calculation, current fair market value of Series A
Preferred Stock shall mean with respect to each share of Series A Preferred
Stock:
 
(i)   if the exercise is in connection with an Initial Public Offering, and if
the Company’s Registration Statement relating to such Initial Public Offering
has been declared effective by the SEC, then the fair market value per share
shall be the product of (x) the initial "Price to Public" of the Common Stock
specified in the final prospectus with respect to the offering and (y) the
number of shares of Common Stock into which each share of Series A Preferred
Stock is convertible at the time of such exercise;
 
(ii)   if the exercise is after, and not in connection with an Initial Public
Offering, and:
 
(A) if the Common Stock is traded on a securities exchange, the fair market
value shall be deemed to be the product of (x) the average of the closing prices
over a five (5) day period ending three (3) days before the day the current fair
market value of the securities is being determined and (y) the number of shares
of Common Stock into which each share of Series A Preferred Stock is convertible
at the time of such exercise; or
 
(B) if the Common Stock is traded over-the-counter, the fair market value shall
be deemed to be the product of (x) the average of the closing bid and asked
prices quoted on the NASDAQ system (or similar system) over the five (5) day
period ending three (3) days before the day the current fair market value of the
securities is being determined and (y) the number of shares of Common Stock into
which each share of Series A Preferred Stock is convertible at the time of such
exercise;
 
(iii)  if at any time the Common Stock is not listed on any securities exchange
or quoted in the NASDAQ National Market or the over-the-counter market, the
current fair market value of Series A Preferred Stock shall be the product of
(x) the highest price per share which the Company could then obtain from a
willing buyer (not a current employee or director) for shares of Common Stock
sold by the Company, from authorized but unissued shares, as determined in good
faith by its Board of Directors and (y) the number of shares of Common Stock
into which each share of Series A Preferred Stock is convertible at the time of
such exercise, unless the Company shall become subject to a Merger Event, in
which case the fair market value of Series A Preferred Stock shall be deemed to
be the per share value received by the holders of the Series A Preferred Stock
on a common equivalent basis pursuant to such Merger Event.
 
 
3

--------------------------------------------------------------------------------

 
Upon partial exercise by either cash or Net Issuance, the Company shall promptly
issue an amended Agreement representing the remaining number of shares
purchasable hereunder. All other terms and conditions of such amended Agreement
shall be identical to those contained herein, including, but not limited to the
Effective Date hereof.
 
(b)   Exercise Prior to Expiration.  To the extent this Agreement is not
previously exercised as to all Series A Preferred Stock subject hereto, and if
the fair market value of one share of the Series A Preferred Stock is greater
than the Exercise Price then in effect, this Agreement shall be deemed
automatically exercised pursuant to Section 4(a) (even if not surrendered)
immediately before its expiration.  For purposes of such automatic exercise, the
fair market value of one share of the Series A Preferred Stock upon such
expiration shall be determined pursuant to Section 4(a) of this Agreement.  To
the extent this Agreement or any portion thereof is deemed automatically
exercised pursuant to this Section 4(b), the Company agrees to promptly notify
the Warrantholder of the number of shares of Series A Preferred Stock, if any,
the Warrantholder is to receive by reason of such automatic exercise.
 
SECTION 5.  
RESERVATION OF SHARES.

 
During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Series A Preferred Stock to
provide for the exercise of the rights to purchase Series A Preferred Stock as
provided for herein, and shall have authorized and reserved a sufficient number
of shares of its Common Stock to provide for the conversion of the Series A
Preferred Stock available hereunder.
 
SECTION 6.  
NO FRACTIONAL SHARES OR SCRIP.

 
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the Exercise Price
then in effect.
 
SECTION 7.  
NO RIGHTS AS STOCKHOLDER.

 
This Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of this Agreement.
 
SECTION 8.  
INVESTORS’ RIGHTS AGREEMENT.

 
The shares of Series A Preferred Stock issuable upon exercise of this Warrant
(or upon conversion of any shares of Common Stock issued upon such exercise)
shall constitute Registrable Securities (as such term is defined in the
Investors’ Rights Agreement).  Each holder of this Warrant shall be entitled to
all of the benefits afforded to a holder of any such Registrable Securities
under the Investors’ Rights Agreement and such holder, by its acceptance of this
Warrant, agrees to be bound by and to comply with the terms and conditions of
the Registration Rights Agreement applicable to such holder as a holder of such
Registrable Securities.  Upon the exercise of this Warrant, the Company
covenants to join the holders of  such shares to the Investors’ Rights Agreement
and provide them with all of the benefits afforded to a holder of any
Registrable Securities under the Investors’ Rights Agreement.
 
SECTION 9.  
WARRANTHOLDER REGISTRY.

 
The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement.  Warrantholder’s initial address, for
purposes of such registry, is set forth below Warrantholder’s signature on this
Agreement.  Warrantholder may change such address by giving written notice of
such changed address to the Company.
 
SECTION 10.  
ADJUSTMENT RIGHTS.

 
The Exercise Price and the number of shares of Series A Preferred Stock
purchasable hereunder are subject to adjustment, as follows:
 
 
4

--------------------------------------------------------------------------------

 
(a)   Merger Event.  If at any time there shall be a Merger Event, then, as a
part of such Merger Event, lawful provision shall be made so that the
Warrantholder shall thereafter be entitled to receive, upon exercise of this
Agreement, the number of shares of preferred stock or other securities or
property of the successor corporation resulting from such Merger Event that
would have been issuable if Warrantholder had exercised this Agreement
immediately prior to the Merger Event.  In any such case, appropriate adjustment
(as determined in good faith by the Company’s Board of Directors) shall be made
in the application of the provisions of this Agreement with respect to the
rights and interests of the Warrantholder after the Merger Event to the end that
the provisions of this Agreement (including adjustments of the Exercise Price
and number of shares of Series A Preferred Stock purchasable) shall be
applicable in their entirety, and to the greatest extent possible.  Without
limiting the foregoing, in connection with any Merger Event, upon the closing
thereof, the successor or surviving entity shall assume the obligations of this
Agreement.  In connection with a Merger Event and upon Warrantholder’s written
election to the Company, the Company shall cause this Agreement to be exchanged
for the consideration that Warrantholder would have received if Warrantholder
chose to exercise its right to have shares issued pursuant to the Net Issuance
provisions of this Agreement without actually exercising such right, acquiring
such shares and exchanging such shares for such consideration.
 
(b)   Reclassification of Shares.  Except as set forth in Section 10(a) hereof,
if the Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Agreement exist into the same or a different number
of securities of any other class or classes, this Agreement shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities which
were subject to the purchase rights under this Agreement immediately prior to
such combination, reclassification, exchange, subdivision or other change.
 
(c)   Subdivision or Combination of Shares.  If the Company at any time shall
combine or subdivide its Series A Preferred Stock, (i) in the case of a
subdivision, the Exercise Price shall be proportionately decreased, and the
number of shares of Series A Preferred Stock issuable upon exercise of this
Agreement shall be proportionately increased, or (ii) in the case of a
combination, the Exercise Price shall be proportionately increased, and the
number of shares of Series A Preferred Stock issuable upon the exercise of this
Agreement shall be proportionately decreased.
 
(d)   Stock Dividends.  If the Company at any time while this Agreement is
outstanding and unexpired shall:
 
(i)   pay a dividend with respect to the Series A Preferred Stock payable in
Series A Preferred Stock, then the Exercise Price shall be adjusted, from and
after the date of determination of shareholders entitled to receive such
dividend or distribution, to that price determined by multiplying the Exercise
Price in effect immediately prior to such date of determination by a fraction
(A) the numerator of which shall be the total number of shares of Series A
Preferred Stock outstanding immediately prior to such dividend or distribution,
and (B) the denominator of which shall be the total number of shares of Series A
Preferred Stock outstanding immediately after such dividend or distribution; or
 
(ii)   make any other distribution with respect to Series A Preferred Stock (or
stock into which the Series A Preferred Stockis convertible), except any
distribution specifically provided for in any other clause of this Section 10,
then, in each such case, provision shall be made by the Company such that the
Warrantholder shall receive upon exercise or conversion of this Warrant a
proportionate share of any such distribution as though it were the holder of the
Series A Preferred Stock(or other stock for which the Series A Preferred Stock
is convertible) as of the record date fixed for the determination of the
shareholders of the Company entitled to receive such distribution.
 
 
5

--------------------------------------------------------------------------------

 
(e)   No Dilution or Impairment.  TheCompany shall not, by amendment of its
certificate of incorporation or through any consolidation, merger,
reorganization, transfer of assets, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against dilution or other impairment.  Without limiting the
generality of the foregoing, the Company (i) shall not permit the par value of
any shares of stock receivable upon the exercise of this Warrant to exceed the
amount payable therefor upon such exercise, (ii) shall take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of stock, free from all taxes,
liens, security interests, encumbrances, preemptive rights and charges on the
exercise of the Warrants from time to time outstanding, and (iii) shall not take
any action which results in any adjustment of the total number of shares of
Common Stock issuable after the action upon the exercise of all of the Warrants
if such number of issuable shares would exceed the total number of shares of
Common Stockthen authorized by the Company's certificate of incorporation and
available for the purpose of issue upon such exercise.The Company shall provide
Warrantholder with prior written notice of any issuance of its stock or other
equity security to occur after the Effective Date of this Agreement, which
notice shall include (a) the price at which such stock or security is to be
sold, (b) the number of shares to be issued, and (c) such other information as
necessary for Warrantholder to determine if a dilutive event has occurred or
will occur. For the avoidance of doubt, in the event that a dilutive event is to
take place, this Warrant shall be adjusted appropriately so as to maintain
Warrantholder’s Applicable Percentage.
 
(f)     Notice of Adjustments.  If: (i) the Company shall declare any dividend
or distribution upon its stock, whether in stock, cash, property or other
securities (assuming Warrantholder consents to a dividend involving cash,
property or other securities); (ii) the Company shall offer for subscription
prorata to the holders of any class of its Series A Preferred Stock or other
convertible stock any additional shares of stock of any class or other rights;
(iii) there shall be any Merger Event; (iv) there shall be an Initial Public
Offering; (v) the Company shall sell, lease, license or otherwise transfer all
or substantially all of its assets; or (vi) there shall be any voluntary
dissolution, liquidation or winding up of the Company; then, in connection with
each such event, the Company shall send to the Warrantholder: (A) at least
twenty (20) days’ prior written notice of the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution,
subscription rights (specifying the date on which the holders of Series A
Preferred Stock shall be entitled thereto) or for determining rights to vote in
respect of such Merger Event, dissolution, liquidation or winding up; (B) in the
case of any such Merger Event, sale, lease, license or other transfer of all or
substantially all assets, dissolution, liquidation or winding up, at least
twenty(20) days’ prior written notice of the date when the same shall take place
(and specifying the date on which the holders of Series A Preferred Stock shall
be entitled to exchange their Preferred Stock for securities or other property
deliverable upon such Merger Event, dissolution, liquidation or winding up); and
(C) in the case of an Initial Public Offering, the Company shall give the
Warrantholder at least twenty (20) days’ written notice prior to the effective
date thereof.
 
Each such written notice shall set forth, in reasonable detail, (i) the event
requiring the notice, and (ii) if any adjustment is required to be made, (A) the
amount of such adjustment, (B) the method by which such adjustment was
calculated, (C) the adjusted Exercise Price (if the Exercise Price has been
adjusted), and (D) the number of shares subject to purchase hereunder after
giving effect to such adjustment, and shall be given by first class mail,
postage prepaid, or by reputable overnight courier with all charges prepaid,
addressed to the Warrantholder at the address for Warrantholder set forth in the
registry referred to in Section 9 of this Agreement.
 
(g)   Timely Notice.  Failure to timely provide such notice required by
subsection (f) above shall entitle Warrantholder to retain the benefit of the
applicable notice period notwithstanding anything to the contrary contained in
any insufficient notice received by Warrantholder.  For purposes of this
subsection (g), and notwithstanding anything to the contrary in Section 13(g) of
this Agreement, the notice period shall begin on the date Warrantholder actually
receives a written notice containing all the information required to be provided
in such subsection (f).
 
 
6

--------------------------------------------------------------------------------

 
SECTION 11.  
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

 
(a)    Reservation of Series A Preferred Stock.  The Series A Preferred Stock
issuable upon exercise of the Warrantholder’s rights has been duly and validly
reserved and, when issued in accordance with the provisions of this Agreement,
will be validly issued, fully paid and non-assessable, and will be free of any
taxes, liens, charges or encumbrances of any nature whatsoever; provided, that
the Series A Preferred Stock issuable pursuant to this Agreement may be subject
to restrictions on transfer under state and/or federal securities laws.  The
Company has made available to the Warrantholder true, correct and complete
copies of its Charter and current bylaws. The issuance of certificates for
shares of Series A Preferred Stock upon exercise of this Agreement shall be made
without charge to the Warrantholder for any issuance tax in respect thereof, or
other cost incurred by the Company in connection with such exercise and the
related issuance of shares of Series A Preferred Stock; provided, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer and the issuance and delivery of any certificate in a name other
than that of the Warrantholder.
 
(b)    Due Authority.  The execution and delivery by the Company of this
Agreement and the performance of all obligations of the Company hereunder,
including the issuance to the Warrantholder of the right to acquire the shares
of Series A Preferred Stock and the Common Stock into which it may be converted,
have been duly authorized by all necessary corporate action on the part of the
Company.  The Loan Agreement and this Agreement: (1) are not inconsistent with
the Company's Charter or current bylaws; (2) do not contravene any law or
governmental rule, regulation or order applicable to it; and (3) do not and will
not contravene any provision of, or constitute a default under, any indenture,
mortgage, contract or other instrument to which it is a party or by which it is
bound.  The Loan Agreement and this Agreement constitute legal, valid and
binding agreements of the Company, enforceable in accordance with their
respective terms.
 
(c)    Consents and Approvals.  No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.
 
(d)    Issued Securities.  All issued and outstanding shares of Common Stock,
Preferred Stock or any other securities of the Company have been duly authorized
and validly issued and are fully paid and nonassessable.  All outstanding shares
of Common Stock, Preferred Stock and any other securities were issued in full
compliance with all federal and state securities laws.  In addition, as of the
date immediately preceding the date of this Agreement:
 
(i)    The authorized capital of the Company consists of (A) 50,000,000 shares
of Common Stock, of which 5,494,893 shares are issued and outstanding, and (B)
5,000,000 shares of Preferred Stock, of which 1,375,000 shares are issued and
outstanding and are convertible into 1,672,264 shares of Common Stock at $.001
per share.
 
(ii)    The Company has reserved  750,000 shares of Common Stock for issuance
under its Stock Option Plan(s), under which 473,000 options are
outstanding.  There are convertible notes outstanding convertible into 3,520,834
shares of Common Stock and there are warrants outstanding to purchase 3,934,525
shares of Common Stock. There are no other options, warrants, conversion
privileges or other rights presently outstanding to purchase or otherwise
acquire any authorized but unissued shares of the Company's capital stock or
other securities of the Company. The Company has no outstanding loans to any
employee, officer or director of the Company, and the Company agrees not to
enter into any such loan or otherwise guarantee the payment of any loan made to
an employee, officer or director by a third party.
 
 
7

--------------------------------------------------------------------------------

 
(iii)    In accordance with the Company’s Charter, no shareholder of the Company
has preemptive rights to purchase new issuances of the Company’s capital stock.
 
(e)    Insurance.  The Company has in full force and effect insurance policies,
with extended coverage, insuring the Company and its property and business
against such losses and risks, and in such amounts, as are customary for
corporations engaged in a similar business and similarly situated and as
otherwise may be required pursuant to the terms of any other contract or
agreement.
 
(f)    Other Commitments to Register Securities.  Except as set forth in this
Agreement, the Company is not, pursuant to the terms of any other agreement
currently in existence or otherwise, under any obligation to register under the
Act any of its presently outstanding securities or any of its securities which
may hereafter be issued.
 
(g)    Exempt Transaction.  Subject to the accuracy of the Warrantholder’s
representations in Section 11 hereof, the issuance of the Series A Preferred
Stock upon exercise of this Agreement, and the issuance of the Common Stock upon
conversion of the Series A Preferred Stock, will each constitute a transaction
exempt from (i) the registration requirements of Section 5 of the Act, in
reliance upon Section 4(2) thereof, and (ii) the qualification requirements of
the applicable state securities laws.
 
(h)    Compliance with Rule 144. If the Warrantholder proposes to sell Preferred
Stock issuable upon the exercise of this Agreement, or the Common Stock into
which it is convertible,  in compliance with Rule 144 promulgated by the SEC,
then, upon Warrantholder’s written request to the Company, the Company shall
furnish to the Warrantholder, within ten days after receipt of such request, a
written statement confirming the Company’s compliance with the filing
requirements of the SEC as set forth in such Rule, as such Rule may be amended
from time to time.
 
(i)    Information Rights.  During the term of this Warrant, Warrantholder shall
be entitled to the information rights contained in Sections 7.1(a) and 7.1(b) of
the Loan Agreement, and Sections 7.1(a) and 7.1(b) of the Loan Agreement are
hereby incorporated into this Agreement by this reference as though fully set
forth herein.The Warrantholder acknowledges and agrees to be bound by the
confidentiality provisions in Section 11.12 of the Loan Agreement which are also
hereby incorporated into this Agreement by this reference as though fully set
forth herein.
 
SECTION 12.  
REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.

 
This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:
 
(a)    Investment Purpose.  The right to acquire Series A Preferred Stock
issuable upon exercise of the Warrantholder’s rights contained herein and the
underlying Common Stock upon a conversion of the Series A Preferred Stock will
be acquired for investment and not with a view to the sale or distribution of
any part thereof, and the Warrantholder has no present intention of selling or
engaging in any public distribution of the same except pursuant to a
registration or exemption.
 
(b)   Private Issue.  The Warrantholder understands (i) that the Series A
Preferred Stock issuable upon exercise of this Agreement is not registered under
the Act or qualified under applicable state securities laws on the ground that
the issuance contemplated by this Agreement will be exempt from the registration
and qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this Section
12.
 
(c)    Financial Risk.  The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.
 
 
8

--------------------------------------------------------------------------------

 
(d)    Risk of No Registration.  The Warrantholder understands that if the
Company does not register with the SEC pursuant to Section 12 of the Securities
Exchange Act of 1934 (the "1934 Act"), or file reports pursuant to Section 15(d)
of the 1934 Act, or if a registration statement covering the securities under
the Act is not in effect when it desires to sell (i) the rights to purchase
Series A Preferred Stock pursuant to this Agreement or (ii) the Series A
Preferred Stock issuable upon exercise of the right to purchase, it may be
required to hold such securities for an indefinite period.  The Warrantholder
also understands that any sale of (A) its rights hereunder to purchase Series A
Preferred Stock , or (B) Series A Preferred Stock issued or issuable hereunder
which might be made by it in reliance upon Rule 144 under the Act may be made
only in accordance with the terms and conditions of that Rule.
 
(e)    Accredited Investor.  Warrantholder is an "accredited investor" within
the meaning of the Securities and Exchange Rule 501 of Regulation D, as
presently in effect.
 
SECTION 13.  
TRANSFERS.

 
Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed.  Each taker and holder of this Agreement,
by taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement.  The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit III (the “Transfer Notice”), at its principal offices and the payment to
the Company of all transfer taxes and other governmental charges imposed on such
transfer.  Until the Company receives such Transfer Notice,  the Company may
treat the registered owner hereof as the owner for all purposes.
 
SECTION 14.  
MISCELLANEOUS.

 
(a)    Effective Date.  The provisions of this Agreement shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof.  This Agreement shall be binding upon any
successors or assigns of the Company.
 
(b)    Remedies.  In the event of any default hereunder, the non-defaulting
party may proceed to protect and enforce its rights either by suit in equity
and/or by action at law, including but not limited to an action for damages as a
result of any such default, and/or an action for specific performance for any
default where Warrantholder will not have an adequate remedy at law and where
damages will not be readily ascertainable. The Company expressly agrees that it
shall not oppose an application by the Warrantholder or any other person
entitled to the benefit of this Agreement requiring specific performance of any
or all provisions hereof or enjoining the Company from continuing to commit any
such breach of this Agreement.
 
(c)    No Impairment of Rights.  The Company will not, by amendment of its
Charter or through any other means, avoid or seek to avoid the observance or
performance of any of the terms of this Agreement, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.
 
(d)    Additional Documents.  The Company, upon execution of this Agreement,
shall provide the Warrantholder with certified resolutions with respect to the
representations, warranties and covenants set forth in Sections 11(a) through
11(d), 11(f) and 11(g) of this Agreement. The Company shall also supply such
other documents as the Warrantholder may from time to time reasonably request.
 
 
9

--------------------------------------------------------------------------------

 
(e)    Attorney’s Fees.  In any litigation, arbitration or court proceeding
between the Company and the Warrantholder relating hereto, the prevailing party
shall be entitled to reasonable attorneys’ fees and expenses and all costs of
proceedings incurred in enforcing this Agreement.  For the purposes of this
Section 13(e), attorneys’ fees shall include without limitation fees incurred in
connection with the following: (i) contempt proceedings; (ii) discovery; (iii)
any motion, proceeding or other activity of any kind in connection with an
insolvency proceeding; (iv) garnishment, levy, and debtor and third party
examinations; and (v) post-judgment motions and proceedings of any kind,
including without limitation any activity taken to collect or enforce any
judgment.
 
(f)    Severability.  In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.
 
(g)    Notices.  Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication that is required, contemplated, or permitted under this Agreement
or with respect to the subject matter hereof shall be in writing, and shall be
deemed to have been validly served, given, delivered, and received upon the
earlier of: (i) the first business day after transmission by facsimile or hand
delivery or deposit with an overnight express service or overnight mail delivery
service; or (ii) the third calendar day after deposit in the United States mail,
with proper first class postage prepaid, and shall be addressed to the party to
be notified as follows:
 
If to Warrantholder:
 
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer, Manuel Henriquez and Roy Liu
400 Hamilton Avenue, Suite 310
Palo Alto, California94301
Facsimile:  650.473.9194
Telephone:  650.289.3060
 
With a copy to:
 


SEYFARTH SHAW LLP
Attention:  Louis J. DiFronzo, Jr., Esq.
Two WorldTradeCenter East, Suite 300
Boston, Massachusetts02210-2028
Facsimile: 617.946.4801
Telephone: 617.946.4870


If to the Company:
 
PLURES TECHNOLOGIES, INC.
4070 West Lake Road
Canandaigua, New York 14424
Attn:  Glenn J. Fricano, President
Facsimile:
Telephone:


 
10

--------------------------------------------------------------------------------

 
With a copy to:
 
RUSKIN MOSCOU FALTISCHEK, P.C.
East Tower, 15th Floor
Uniondale, New York 11556-1425
Attn:  Stuart M. Sieger, Esq.
Facsimile:  516.663.6640
Telephone:  516.663.6600


or to such other address as each party may designate for itself by like notice.
 
(h)    Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in its entirety any prior proposals,
term sheets, letters, negotiations or other documents or agreements, whether
written or oral, with respect to the subject matter hereof (including Lender’s
proposal letter dated January 25, 2013).  None of the terms of this Agreement
may be amended except by an instrument executed by each of the parties hereto.
 
(i)    Headings.  The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
 
(j)     Advice of Counsel.  Each of the parties represents to each other party
hereto that it has discussed (or had an opportunity to discuss) with its counsel
this Agreement and, specifically, the provisions of Sections 14(n), 14(o),
14(p), 14(q) and 14(r) of this Agreement.
 
(k)    No Strict Construction.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
(l)    No Waiver.  No omission or delay by Warrantholder at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by the Company at any time designated,
shall be a waiver of any such right or remedy to which Warrantholder is
entitled, nor shall it in any way affect the right of Warrantholder to enforce
such provisions thereafter.
 
(m)    Survival.  All agreements, representations and warranties contained in
this Agreement or in any document delivered pursuant hereto shall be for the
benefit of Warrantholder and shall survive the execution and delivery of this
Agreement and the expiration or other termination of this Agreement.
 
(n)    Governing Law.  This Agreement has been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by
Warrantholder in the State of California.  Delivery of Series A Preferred Stock
to Warrantholder by the Company under this Agreement is due in the State of
California.  This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.
 
(o)    Consent to Jurisdiction and Venue.  All judicial proceedings arising in
or under or related to this Agreement may be brought in any state or federal
court of competent jurisdiction located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to personal jurisdiction in San Mateo County,
State of California; (b) waives any objection as to jurisdiction or venue in San
Mateo County, State of California; (c) agrees not to assert any defense based on
lack of jurisdiction or venue in the aforesaid courts; and (d) irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 14(g) of this Agreement, and shall
be deemed effective and received as set forth in Section 14(g) of this
Agreement.  Nothing herein shall affect the right to serve process in any other
manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.
 
 
11

--------------------------------------------------------------------------------

 
(p)    Mutual Waiver of Jury Trial.  Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws.  EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, "CLAIMS") ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY.  This waiver extends to all such Claims, including Claims that involve
Persons other than the Company and the Warrantholder; Claims that arise out of
or are in any way connected to the relationship between the Company and
Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.
 
(q)    Arbitration.  If the Mutual Waiver of Jury Trial set forth in Section
14(p) of this Agreement is ineffective or unenforceable, the parties agree that
all Claims shall be submitted to binding arbitration in accordance with the
commercial arbitration rules of JAMS (the “Rules”), such arbitration to occur
before one arbitrator, which arbitrator shall be a retired California state
judge or a retired Federal court judge.  Such proceeding shall be conducted in
San Francisco County, California, with California rules of evidence and
discovery applicable to such arbitration.  The decision of the arbitrator shall
be binding on the parties, and shall be final and nonappealable to the maximum
extent permitted by law.  Any judgment rendered by the arbitrator may be entered
in a court of competent jurisdiction and enforced by the prevailing party as a
final judgment of such court.
 
(r)    Pre-arbitration Relief.  In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 14(o) of this Agreement, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by binding arbitration.
 
(s)    Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.
 
(t)    Specific Performance.  The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Warrantholder by
reason of the Company’s failure to perform any of the obligations under this
Agreement and agree that the terms of this Agreement shall be specifically
enforceable by Warrantholder.  If Warrantholder institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that Warrantholder has an adequate remedy at law, and such person shall
not offer in any such action or proceeding the claim or defense that such remedy
at law exists.
 


[Remainder of Page Intentionally Left Blank]

 
 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.


 
 

 
COMPANY:                                           PLURES TECHNOLOGIES, INC.,
a Delaware corporation




By:     ________________________                                                           
Name:________________________                                                                           
Title:  ________________________                                         


Notice Address:                   Plures Technologies, Inc.
Attn:  Glenn J. Fricano, President
4070 West Lake Road
Canandaigua, New York 14424
Facsimile:
Telephone:


WARRANTHOLDER:
HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,

 
a Maryland corporation



 
      
By: ______________________
Name:  Ben Bang                           
Its:  Senior Counsel                                                       


Notice Address:                    Hercules Technology III, L.P.
Attn: Manuel Henriquez
400 Hamilton Avenue, Suite 300
Palo Alto, CA94301
Facsimile: 650-473-9194
Telephone: 650-289-3060


cc:           Hercules Technology III, L.P.
Attn:  Chief Legal Officer
400 Hamilton Avenue, Suite 310
Palo Alto, CA94301
Facsimile:  650.473.9194
Telephone:  650.289.3060
 

 
 
13

--------------------------------------------------------------------------------

 



EXHIBIT  I


NOTICE  OF  EXERCISE




To:           PLURES TECHNOLOGIES, INC.


(1)
The undersigned Warrantholder hereby elects to purchase [_______] shares of the
[Series ___ Preferred Stock of Plures Technologies, Inc.], a Delaware
corporation, pursuant to the terms of the Warrant Agreement dated as of the May
__, 2013 (the “Agreement”) between Plures Technologies, Inc., a Delaware
corporation, and the Warrantholder, and [CASH PAYMENT: tenders herewith payment
of the Purchase Price in full, together with all applicable transfer taxes, if
any.] [NET ISSUANCE: elects pursuant to Section 4(a) of the Agreement to effect
a Net Issuance.]



(2)
Please issue a certificate or certificates representing said shares of Series
___ Preferred Stock in the name of the undersigned or in such other name as is
specified below.







_________________________________
(Name)


_________________________________
(Address)




WARRANTHOLDER:                     HERCULES TECHNOLOGY GROWTH CAPITAL, INC.,
               a Maryland corporation


 
 
         

 
By:                                          
Name:
Its:      



 
 
 
14

--------------------------------------------------------------------------------

 

EXHIBIT II


ACKNOWLEDGMENT OF EXERCISE






The undersigned Plures Technologies, Inc., a Delaware corporation, hereby
acknowledge receipt of the “Notice of Exercise” from Hercules Technology Growth
Capital, Inc., a Maryland corporation, to purchase [____] shares of the Series A
Preferred Stock of Plures Technologies, Inc., a Delaware corporation, pursuant
to the terms of the Agreement, and further acknowledges that [______] shares
remain subject to purchase under the terms of the Agreement.






COMPANY:                                                                 PLURES
TECHNOLOGIES, INC.,
       a Delaware corporation




       By: ________________________                                                               
       Name: ______________________                                                                          
       Title: _______________________                                                               



 
 
15

--------------------------------------------------------------------------------

 



EXHIBIT III


TRANSFER NOTICE




(To transfer or assign the foregoing Agreement execute this form and supply
required information.  Do not use this form to purchase shares.)


FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to


_________________________________________________________________
(Please Print)


whose address is___________________________________________________


_________________________________________________________________




Dated:           ____________________________________




Holder's Signature:            _______________________________




Holder's Address:          _______________________________




_____________________________________________________




Signature Guaranteed:       ____________________________________________




NOTE:     The signature to this Transfer Notice must correspond with the name as
it appears on the face of the Agreement, without alteration or enlargement or
any change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.





 
 
16

--------------------------------------------------------------------------------

 
